Citation Nr: 1623722	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, the Veteran's appeal as to service connection for sleep apnea has been expanded to include entitlement under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

In September 2014, the Veteran's claim for entitlement to service connection for sleep apnea was remanded for further development.    

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was also remanded in September 2014.  The RO granted this claim in a rating decision dated October 2014, and the Veteran has not expressed disagreement with any aspect of the RO's determination.  Since the October 2014 rating decision represents a full grant of the benefit on appeal concerning the issue of service connection for PTSD, this issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded this claim in September 2014 to obtain and associate with the claims file the Veteran's medical records associated with Social Security Administration (SSA) benefits.  The Veteran's SSA medical records were obtained in October 2014.   

The Veteran contends that he is entitled to service connection for his sleep apnea, claiming that he did not have sleeping problems prior to entering service and that his sleep apnea was caused by his "exposure to conditions while in the service."  He also claims that his sleep apnea is caused or aggravated by his service-connected disabilities, including diabetes, neuropathy, and PTSD.  

In March 2014, the Veteran was provided with a VA examination regarding the etiology of his sleep apnea.  The VA examiner, citing relevant medical literature, opined that the Veteran's sleep apnea is less likely as not due to diabetes because he has other risk factors that are more closely associated with sleep apnea, such as obesity, advancing age, and gender.  The examiner also opined that it is less likely as not that the Veteran's sleep apnea is aggravated by his service-connected diabetes because medical literature suggests that diabetes is not a common risk factor.  In addition, the examiner referred to a report on diabetes and sleep apnea from the Medical University of South Carolina and submitted by the Veteran in December 2009, which indicated that diabetes is a risk factor for sleep apnea.  However, the examiner did not assess the findings in this report, merely stating that she needed to "go with a trusted source of medical information."  

Upon review of the March 2014 report of VA examination, the Board finds numerous deficiencies.  First, the VA examiner did not provide an opinion as to whether the Veteran's sleep apnea is caused or aggravated by any service-connected disabilities other than diabetes, notably PTSD and neuropathy.  38 C.F.R. § 3.310(a) (2015).  Further, the examiner did not provide an adequate rationale for his opinion that the Veteran's sleep apnea is not aggravated by service-connected diabetes.  Instead, the examiner merely restated that diabetes is not a common risk factor for sleep apnea, while obesity is a risk factor for both diabetes and sleep apnea.  This opinion does not, however, address whether the Veteran's sleep apnea is worsened beyond its natural progression by diabetes.  See, e.g., Allen v. Brown, 7 Vet. App. 439 (1995).  Finally, the examiner provided no opinion as to whether the Veteran's sleep apnea is directly related to his active duty service.

For these reasons, the Board finds the March 2014 VA examination report inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two).  Consequently, remand is required to obtain a supplemental opinion on the questions of aggravation and direct service connection.

As the Veteran's claim is being remanded for a supplemental medical opinion, the Board concludes that any outstanding VA treatment records from the Galesburg VA medical center in Galesburg, Georgia, and any related facilities, from March 2014 to the present, must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Galesburg, Georgia, VA medical center, to include all associated outpatient clinics, since March 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested records.

2.  Forward the Veteran's claims folder to an appropriate VA examiner for review and, thereafter, to address the following based on consideration of all the evidence of record: 

(a)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea was present in service, was caused by service, or is otherwise related to service. 

(b)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include diabetes mellitus, type II, PTSD, and neuropathy. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A full and complete rationale is required for the opinions expressed.  If the examiner feels that a clinical examination is required to provide the requested opinions, then such an examination should be scheduled with notice provided to the Veteran.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


